Citation Nr: 0026674	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-06 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
amount of $8,080.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Debt 
Management Center Committee on Waivers and Compromises.  The 
claims file was subsequently transferred to the Waco, Texas, 
VA Regional Office (RO), and the Waco, Texas, VA RO developed 
this case on appeal.


REMAND

In an October 8, 1991, letter, the RO proposed to reduce the 
veteran's nonservice-connected disability pension benefits to 
zero dollars per month, effective February 1, 1989, on the 
basis that the veteran had excessive countable income in 
1989.  It was noted that the adjustment would result in an 
overpayment of benefits previously paid.  It was also 
indicated that, if the proposed decision were implemented, 
the veteran would be notified of the exact amount of the 
overpayment and given information about repayment.  

The RO informed the veteran by a March 6, 1992, letter that 
his nonservice-connected disability pension benefits were 
reduced to zero dollars per month, effective February 1, 
1989, on the basis that he had had excessive countable income 
in 1989.  He was advised that the adjustment resulted in an 
overpayment of benefits and that he would be informed shortly 
of the exact amount of the overpayment and given information 
about repayment.

In a March 19, 1992, letter, the RO informed the veteran that 
his claim for a special monthly pension had been denied.  
This is the only letter of record dated March 19, 1992. 

In a statement dated October 11, 1992, prepared by the 
veteran's spouse and apparently received by the Texas 
Veterans Commission on October 13, 1992, the veteran 
indicated that it would be a burden to try to repay the 
overpayment.  In a November 23, 1992, statement also prepared 
by his wife, the veteran again noted that it was impossible 
to repay the overpayment.  It was indicated that the St. 
Paul, Minnesota, VA Debt Management Center had mailed forms 
to the veteran.

In a January 4, 1993, letter, the St. Paul, Minnesota, VA 
Debt Management Center informed the veteran that his request 
for a waiver of overpayment of nonservice-connected 
disability pension benefits could not be considered because 
his claim for a waiver was not timely filed.  Specifically, 
it was noted that the original letter informing him of the 
debt was mailed on March 19, 1992, and that in that letter he 
was informed that he had 180 days to request a waiver.  It 
was indicated that the request for a waiver was not received 
until December 1992, which was after the 180-day period.  
Neither the March 13, 1992, letter nor the December 1992 
request for a waiver is of record.

In a September 1994 statement of the veteran, which was 
prepared by his spouse, it was noted that they sent 
correspondence in 1992, 1993, and January 1994 regarding the 
overpayment, and that it was impossible for the veteran to 
repay the overpayment.  The letters are not of record.

In a September 1997 statement of the veteran, which was also 
prepared by his wife, it was noted that he had been receiving 
letters about an overpayment in the amount of $8,080 since 
March 1992 when he stopped receiving nonservice-connected 
disability pension benefits.

In a November 1998 decision, the St. Paul, Minnesota, VA Debt 
Management Center Committee on Waivers and Compromises denied 
the claim for a waiver on the basis that the application for 
a waiver was not received within 180 days from the date of 
notification of the indebtedness.  It was noted that, 
according to the DMC CAROLS letter screen, the veteran was 
notified of his waiver rights by a letter dated March 19, 
1992, and indicated that the date of the request for waiver 
was October 16, 1998.  Documentation of the request for a 
waiver on October 16, 1998, is not of record.

On February 4, 1999, the RO received a statement from the 
veteran, which was prepared by his spouse, regarding the 
matter of the overpayment.  

In the March 1999 statement of the case, it was noted that 
the notice of disagreement was received on March 17, 1999.  
It is unclear whether the statement received by the RO on 
February 4, 1999, was the above-mentioned notice of 
disagreement.

In an April 1999 VA Form 9, it was noted that the veteran 
originally requested a waiver in October 1992, that another 
request was made on November 23, 1992, and that requests were 
again made every year from 1994 to 1998.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
ask him to submit copies of all 
correspondence, regarding the 
overpayment, between him and the RO or 
the St. Paul, Minnesota, VA Debt 
Management Center, to include (1) the 
initial letter informing him of the 
amount of the overpayment and his right 
to request a waiver of indebtedness 
within 180 days, which was purportedly 
mailed on March 19, 1992; and (2) his 
initial request for a waiver of 
indebtedness, which he purportedly made 
in October 1992.

3.  The RO should contact the St. Paul, 
Minnesota, VA Debt Management Center and 
request all documents or files pertaining 
the veteran's request of a waiver of 
indebtedness, to include (1) the initial 
letter informing him of the amount of the 
overpayment and his right to request a 
waiver of indebtedness within 180 days, 
which was purportedly mailed on March 19, 
1992; (2) his initial request for a 
waiver of indebtedness, which was 
purportedly received in December 1992; 
(3) his request for a waiver of 
indebtedness, which was purportedly 
received on October 16, 1998; and (4) his 
notice of disagreement, which was 
purportedly received on March 17, 1999.  
Any other documents or files related to 
the issue of entitlement to waiver of 
recovery of overpayment of nonservice-
connected disability pension benefits 
should be obtained and associated with 
the claims file.

4.  The case should then be reviewed to 
determine whether the appellant filed a 
timely request for a waiver of 
indebtedness.  If it is concluded that 
the appellant did file such a request in 
a timely manner, the RO should determine 
whether he is entitled to a waiver of 
recovery of his overpayment indebtedness 
with consideration of 38 C.F.R. §§ 1.962, 
1.963, and 1.965.  If a wavier is still 
precluded, the appellant and his 
representative should be issued a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


